Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered November 17, 1975, convicting him of murder in the second degree, kidnapping in the second degree and criminal possession of a weapon in the fourth degree (two counts), upon a jury verdict, and imposing sentence. Judgment affirmed. No reasonable view of the evidence exists which would support a finding that defendant-appellant committed the lesser offense of unlawful imprisonment, but did not commit the greater one of kidnapping (see CPL 300.50; People v Shuman, 37 NY2d 302; People v Beaver, 56 AD2d 891). The other contentions raised by defendant have been considered and found to be without merit. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.